NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

JOHN CROSSLEY,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-799
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 22, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; Wayne M. Durden,
Judge.

John Crossley, pro se.


PER CURIAM.

             Affirmed. See State v. Collins, 985 So. 2d 985 (Fla. 2008); State v.

Matthews, 891 So. 2d 479 (Fla. 2004); Bizzell v. State, 912 So. 2d 386 (Fla. 2d DCA

2005); Boyd v. State, 880 So. 2d 726 (Fla. 2d DCA 2004).



BLACK, SALARIO, and BADALAMENTI, JJ., Concur.